EMPLOYMENT AGREEMENT

     This agreement made by and between DENDRITE International, Inc., a New
Jersey Corporation ("Dendrite"), having its principal place of business at 1200
Mt. Kemble Avenue, Morristown, New Jersey 07960 and Brent Cosgrove, of 40
Highland Ave., Maplewood, NJ. 07040.

     WHEREAS, Dendrite, its affiliates, and subsidiaries is the developer and
owner of what is referred to as Territory Management Systems and related
hardware and equipment;

     WHEREAS, Employee is or desires to be employed by Dendrite and Dendrite
desires to employ Employee; and

     WHEREAS, Dendrite is willing to provide certain confidential and
proprietary information to Employee for the limited purpose of enabling Employee
to carry out duties in connection with his/her employment by Dendrite.


RECITAL:

     NOW, THEREFORE, it is agreed as follows:


1. EMPLOYMENT AT WILL

     Dendrite hereby employs the Employee as an at-will employee. This
employment may be terminated at any time for any reason by Dendrite or by the
Employee unless there is a separate written agreement setting forth a specific
term. As a matter of courtesy and fair business dealings, the Employee, unless
there is an emergency, will attempt to provide two (2) weeks notice to Dendrite
before terminating his/her employment in order to permit Dendrite an opportunity
to replace him/her. Dendrite will offer similar notice to the Employee in the
event of his/her termination if the termination is without cause. If the
termination is with cause as determined by Dendrite, Dendrite will not be
required to give notice of termination.


2. DUTIES

     The Employee shall perform those duties as may from time to time be
assigned to him/her and shall carry out any assignments related to the company
or its affiliate as directed. With the employee’s agreement, this may involve
rendering services at various locations throughout the world. The Employee shall
devote his/her full time attention, energy, knowledge, skill and best efforts
solely and exclusively to the duties assigned him/her which he/she shall
faithfully and diligently perform. The Employee shall report to Dendrite as may
be required and will fully account for all records, data, materials or other
property belonging to Dendrite or its customers of which he/she is given
custody. Dendrite may, from time to time, establish rules and regulations and
the Employee shall from time to time, establish rules and regulations and the
Employee shall faithfully observe these in the performance of his/her duties.
Employee shall further comply with all policies and directives of Dendrite.


3. COMPENSATION

     Dendrite shall pay the Employee for his/her services an initial starting
salary on a semimonthly basis. For benefits calculation only, the annualized
amount is $74,000.


4. BENEFITS

     Dendrite shall provide the Employee:

     A. Three weeks annualized vacation, earned at the rate of 1.5 days for each
month of service between February and November.

     B. Reimbursement for all reasonable travel, entertainment and other
reasonable and necessary out-of-pocket expenses incurred by the Employee in
connection with the performance of his/her duties. Reimbursement will be made
upon the submission by the Employee of appropriate documentation and
verification of the expenses;

     C. Other benefits to the same extent as may be provided to other employees
generally.


5. INFORMATION AND BUSINESS OPPORTUNITY

     During the term of his/her employment by Dendrite, the Employee may acquire
knowledge of (a) information that is relevant to the business of Dendrite or its
affiliates or (b) knowledge of business opportunities pertaining to the business
in which Dendrite or its affiliates are engaged. The Employee shall promptly
disclose to Dendrite that information or business opportunity but shall not
disclose it to anyone else without Dendrite’s written consent.


6. DENDRITE CONFIDENTIAL INFORMATION

     It is anticipated that the Employee will, as a result of his/her employment
with Dendrite, acquire information which is proprietary and confidential to
Dendrite. This information includes, but is not limited to technical and
commercial information, customer. lists, financial arrangements, competitive
status, pricing policies, knowledge of suppliers, technical capabilities,
discoveries, algorithms, concepts, software in any stage of development,
designs, drawings. specifications, techniques, models, data, technical manuals,
research and development materials, processes procedures, know-how and other
business affairs relating to Dendrite. Confidential information also includes
any and all technical information involving Dendrite’s work. The Employee will
keep all such information confidential and will not reveal it at any time
without the express written consent of Dendrite. This obligation is to continue
in force after employment terminates for whatever reason.


7. CLIENT CONFIDENTIAL INFORMATION

     Dendrite may, from time to time, be furnished information and data which is
proprietary and confidential to its clients, customers or suppliers. The
Employee will not, at any time for any reason, reveal any information provided
by any of Dendrite’s clients, customers or suppliers to anyone, unless provided
with prior written consent by Dendrite or by the client, customer or supplier.
This obligation is to continue in force after employment terminates for whatever
reason.


8. RETURN OF DATA

     Upon termination of employment for any reason, the Employee shall return to
Dendrite all confidential information and material including but not limited to
all copies of any disks, notes, notebooks, blueprints, customer lists and any
and all other papers or material in any tangible media or computer readable form
belonging to Dendrite or to any of its customers, clients or suppliers.


9. INVENTIONS

     All work performed by Employee and all materials, products. deliverables,
inventions, software, ideas, disclosures and improvements, whether patented or
unpatented, and copyrighted material made or conceived by Employee, solely or
jointly, in whole or in part, during the term of Employee’s employment by
Dendrite which (i) relate to methods, apparatus, designs, products, processes or
devices sold, licensed, used or under development by Dendrite, (ii) otherwise
relate to or pertain to the present, proposed or contemplated business,
functions or operations of Dendrite, (iii) relate to Dendrite actual or
anticipated research or development, (iv) involve the use of Dendrite’s
equipment, supplies or facilities, or (v) result from access to any Dendrite
assets, information, inventions or the like are Confidential Information, are
the property of Dendrite and shall be deemed to be a work made for hire. To the
extent that title to any of the foregoing shall not, by operation of law, vest
in Dendrite, all right, title and interest therein are hereby irrevocably
assigned to Dendrite. Employee agrees to give Dendrite or any person or entity
designated by Dendrite reasonable assistance required to perfect its rights
therein.

     If the Employee conceives any idea, makes any discovery or invention within
one (1) year after the termination of employment with Dendrite that relate to
any matters pertaining to the business of Dendrite, it shall be deemed that it
was conceived while in the employ of Dendrite.


10. RESTRICTION ON FUTURE EMPLOYMENT

     The Employee agrees that in the event employment with Dendrite is
terminated, for any reason, with or without cause, the Employee shall not for
two (2) years after termination of employment:

  a. Perform services that compete with or render services to any organization
or entity which competes with Dendrite in any area of the United States of
America or elsewhere where Dendrite does business;


  b. Solicit any customers or potential customers of Dendrite with whom the
Employee had contact while employed by Dendrite or who was a customer of
Dendrite at any time during the two (2) years immediately before terminations;


  c. Request that any of Dendrite's customers or suppliers discontinue doing
business with it;


  d. Knowingly take any action which would disparage Dendrite or be to its
disadvantage;


  e. Attempt to solicit any employee or contractor of Dendrite to terminate
employment with Dendrite.



11. OUTSIDE CONTRACTING

     Employee shall not enter into any agreements to provide programming or
other services to any company, person or organization outside of his/her
employment by Dendrite (an “Outside Agreement”) without the prior written
express consent from Dendrite. Employee must notify Dendrite of his/her intent
to enter into an Outside Agreement specifying therein the other party to such
Outside Agreement and the type of programming and/or services to be provided by
Employee. Dendrite shall not unreasonably withhold permission to Employee to
enter into Outside Agreements unless such Outside Agreements (i) are with
competitors or potential competitors of Dendrite, or (ii) an Outside Agreement.
as determined in Dendrite’s sole discretion, shall substantially hamper or
prohibit Employee from satisfactorily carrying out all duties assigned to
Employee by Dendrite.


12. AFTER-HOURS DEVELOPMENT

     In the event that Employee shall develop any software which, pursuant to
Section 9 herein, is not the property of Dendrite, Dendrite shall have a right
of first refusal to publish and/or purchase the rights to such software.
Employee shall notify Dendrite of any such After-Hours Development as soon as
reasonably possible before or during the development process including a
description of the intended functions of the After-Hours Development and the
estimated date of completion.


13. PRIOR EMPLOYMENT

     Employee represents and warrants that Employee has not taken or otherwise
misappropriated and does not have in Employee’s possession or control any
confidential and proprietary information belonging to any of Employee’s prior
employers or connected with or derived from Employee’s services to prior
employers. Employee represents and warrants that Employee has returned to all
prior employers any and all such confidential and proprietary information.
Employee further acknowledges, represents and warrants that Dendrite has
informed Employee that Employee is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with Employee’s employment by Dendrite. Employee agrees, represents and warrants
that Employee will not use such information. Employee shall indemnify and hold
harmless Dendrite from any and all claims arising from any breach of the
representations and warranties in this Section.


14. REMEDIES

     The parties agree that in the event the Employee breaches or threatens to
breach this Agreement. money damages may be an inadequate remedy for Dendrite
and that Dendrite will not have an adequate remedy at law. It is understood,
therefore, that in the event of a breach of this Agreement by the Employee,
Dendrite shall have the right to obtain from a court of competent jurisdiction
restraints or injunctions prohibiting the Employee from breaching or threatening
to breach this Agreement. In that event, the parties agree that Dendrite will
not be required to post bond or other security. It is also agreed that any
restraints or injunctions issued against the Employee shall be in addition to
any other remedies which Dendrite may have available to it.


15. APPLICABLE LAW

     This Agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey.


16. NOTICES

     In the event any notice is required to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

If to the Employee: Brent Cosgrove
40 Highland Ave
Maplewood, NJ 07040


If to Dendrite: Christopher French, Vice President, Legal Counsel
Dendrite International, Inc.
1200 Mt. Kemble Avenue
Morristown, New Jersey 07960



17. NON-ASSIGNABILITY

     The Employee’s rights or obligations under the terms of this Agreement or
of any other agreement with Dendrite may not be assigned. Any attempted
assignment will be void as to Dendrite. Dendrite may, however, assign its rights
to any affiliated or successor entity.


18. BINDING AGREEMENT

     This Agreement shall be binding upon and inure to the benefit of the
Employee’s heirs and personal representatives and to the successors and assigns
of Dendrite.


19. INTEGRATION

     This Agreement, together with any other written agreements between the
parties. represents the entire understanding of the parties. No representations,
oral or otherwise, with respect to the subject matter of this Agreement have
been made by either party.


20. WAIVER

     This Agreement may not be modified or waived except by a writing signed by
both parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.


21. JURISDICTION

     The State of New Jersey shall exclusive jurisdiction to entertain any legal
or equitable action with respect to this Agreement except that Dendrite any
institute suit against the Employee in any jurisdiction which the Employee may
be at the time. In the event suit is instituted in New Jersey, it is agreed that
service of summons or other appropriate legal process may be effected upon any
party by delivering it to the address in this Agreement specified for that party
in Section 16.

     IN WITNESS WHEREOF, the parties have signed this Agreement on this 19thday
of June, 1997.

DENDRITE International, Inc.


BRENT COSGROVE
——————————————
Employee Signature


SHARON SCHMAUS
——————————————
Sharon Schmaus
Human Resources
